Citation Nr: 0327564	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-09 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether the veteran is entitled to vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code.



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1982 to June 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 determination by a 
Department of Veterans Affairs (VA) Vocational Rehabilitation 
Counseling Officer at the Roanoke, Virginia, Regional Office 
(RO).


FINDINGS OF FACT

1.	The veteran is currently service connected for a chronic 
lumbar muscle strain, at a 20% evaluation.  This rating 
has been in effect since June 5, 1997.

2.	In November 2000, a VA counseling psychologist concluded 
that the veteran did not have an employment handicap 
because she overcame her employability impairment 
through her employment.

3.	The veteran's service-connected disability does not 
prevent her from obtaining and retaining employment 
consistent with her abilities, aptitudes and interests; 
and she does not have an employment handicap.


CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation under Chapter 31 of Title 38, 
United States Code, have not been met.  38 U.S.C.A. §§ 3101, 
3102, 5107 (West 2002); 38 C.F.R. §§ 21.40, 21.51, 21.52 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
are relevant to Chapter 51 of Title 38 of the United States 
Code and do not apply in vocational rehabilitation benefits 
which are governed by Chapter 31.  See Barger v. Principi, 16 
Vet. App. 132, 138 (2002).  Nevertheless, the Board feels 
compelled to point out that the record reflects that the 
veteran was provided with a copy of the appealed November 
2000 decision, and was provided a Statement of the Case dated 
June 2002.  These documents provided notification of the 
information and evidence necessary to substantiate this 
claim.  The RO has also made reasonable efforts to obtain 
relevant records adequately identified by the veteran, and 
has provided the veteran with a complete vocational 
evaluation.  Thus, under the circumstances in this case, VA 
has satisfied its duties to notify and assist the veteran, 
and adjudication of this appeal poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  There is no indication that there is additional 
evidence that should or could be obtained prior to 
adjudicating this claim.  Thus, as all relevant evidence has 
been obtained, the Board can proceed.  See Quartucccio v. 
Principi, 16 Vet. App. 183 (2002).


Facts

The veteran filed an application for vocational 
rehabilitation services in September 2000, shortly after her 
grant of service connection at a 20% evaluation for chronic 
lumbar muscle strain.  This was more than 12 years from 
separation from service.  (This raises another fundamental 
eligibility question that the RO did not address and the 
Board will not address so as to avoid prejudice to the 
appellants.  See 38 U.S.C.A. § 3103.

VA examination report dated May 2000 noted that the veteran 
reported that her left leg burned and went numb from the hip 
down, and that she also had pain on her left side.  Twisting 
and bending exacerbated the condition.  She also reported 
sciatic nerve involvement, and a nonservice connected 
cervical spine condition.  For her condition, she took 
Tylenol, used a heating pad, and wore a back brace.  She 
reported that her back condition was exacerbated by sitting 
in one place for a long period of time.

Following her discharge from active duty, the veteran worked 
as a social worker/training specialist from July 1986 to 
September 1992, preparing classroom instructions for nursing 
students and safety specialists, from September 1992 to May 
1995 as a civilian employee of the Army as a training 
specialist, coordinating and planning classroom instruction 
for Department of Defense civilian and military employees, 
from May 1995 to February 1997 as a civilian case manager for 
the Army, providing direct services to individuals, couples 
and groups, from February 1997 to September 1998 as a 
civilian social worker, from August 1998 to June 1999 as an 
Art Education Teacher at a Middle School, and from November 
1999 to present, as an employment specialist with a city 
department of social services, supporting and assisting 
clients in using available resources to meet personal, 
social, health, and economic needs.

In the veteran's personal information form dated October 
2000, the veteran indicated that she was interested in 
obtaining a masters degree in social work with an emphasis in 
counseling on a medical level, such as in a hospital.  The 
veteran indicated that her disability caused low back pain, 
continuous pain in her groin area, and a burning sensation in 
her left leg with numbness, as well as tight muscles in her 
inner thigh area.  The veteran indicated that she had trouble 
standing for long periods of time.  The veteran indicated 
that her disability has not limited her in finding or holding 
jobs.  She indicated that her disability has limited her 
movement when dealing with her clients.  She further stated 
that her disability has restricted her from standing for long 
periods, and severely limited her ability to bend, and 
restricted her movement.  She noted that she had taken sick 
leave from work at times due to back problems.  The veteran 
indicated that her job requires her to stand for long periods 
of time when she is managing a session, which usually lasts 
2.5 hours.  She indicated that her legs sometimes get numb, 
and that she experiences a burning sensation in her left 
thigh area, and that her lower back area leading to her legs 
often stings.

In a comprehensive vocational rehabilitation evaluation, 
dated October 2000, the veteran's employment history was 
noted.  The veteran reported that she was interested in 
employment in a more flexible position within the Social 
Services field.  It was noted that the veteran was limited in 
the amount of strenuous activities she could perform, and had 
been advised to seek employment in a controlled environment, 
because extreme cold, sudden temperature changes, and humid 
or wet conditions could exacerbate her back disability.  She 
was further advised to avoid working around cluttered floors, 
slippery surfaces, in high places, with hazardous machinery, 
or with explosives, due to mobility issues surrounding her 
condition.  The veteran reported that she was interested in 
continuing employment in the Social Services field, however, 
she wanted to obtain employment that was less physically 
demanding.  She reported that her current employment required 
her to give sessions during which she had to stand for long 
periods of time.  The veteran worked for a short time as a 
teacher, but found that the prolonged standing was 
exacerbating her condition, so she did not pursue additional 
training or employment in the field of education.  The 
veteran reported that she had been looking for other 
employment and had applied with other cities' Department of 
Social Services, as well as applying as a training instructor 
or specialist.  The veteran reported that she felt that her 
lack of a master's degree was limiting her ability to obtain 
a position that would be more compatible with her conditions, 
that is, employment of a sedentary nature that did not 
exacerbate her back condition.  Therefore, she was interested 
in training towards a MSW or an MS in counseling education.  
The vocational evaluator indicated that it appeared that the 
veteran had the skills necessary to obtain entry-level 
employment, but was having difficulty moving into more 
sedentary types of social work related positions due to her 
physical conditions.  The evaluator indicated that it might 
be helpful to offer her employment assistance to assist her 
in locating employment in the social work field that was more 
sedentary than her current job.  The veteran stated that she 
was aware that if she intended to get out of an entry level 
social work position, she would need to obtain a master's 
degree.  It was suggested that the veteran talk to counselors 
and the universities she was considering attending to pursue 
a master's degree.

In a counseling record also dated November 2000, it was 
determined that the veteran did have impairments of 
employability, as she self reported that she was limited in 
the amounts of strenuous physical activities she could be 
involved in, such as prolonged standing, bending, twisting, 
and lifting, due to her back condition.  The counseling 
psychologist found that the veteran's service connected 
disability did in substantial part contribute to impairment 
of employability.  However, the psychologist also found that 
the veteran had overcome the effects of the impairments of 
employability as she had been employed in various positions 
since her discharge in June 1986, and she was currently 
employed as an employment service worker with a city 
department of social services.  It was noted that the veteran 
had a BA in sociology and was qualified for suitable 
employment in her field.  The psychologist noted that there 
were discrepancies on the reports that the veteran made.  
First, the veteran complained that her job required a great 
deal of sitting, which hurt her back and neck.  Then, during 
the comprehensive vocational evaluation, she complained of 
having to stand for long periods of time, which hurt her 
back.  The psychologist noted that veteran had not requested 
reasonable accommodations through her human resource 
department.  The psychologist indicated that the veteran had 
been with this agency for one year, and if she had job duties 
she could not perform, her employer could accommodate the 
situation.  The psychologist concluded that the veteran did 
not have an employment handicap, which was made evident by 
the consistency of her employment and her present employment 
position.

The veteran, in her substantive appeal dated July 2002, 
indicated that, in her opinion, she needed to seek 
alternative employment to help relieve the tension and stress 
of her current position.  She indicated that she felt that 
suitable employment was not the issue, rather, the issue was 
whether her disability presented a handicap for her, and she 
believed in her opinion that it did.  She indicated that she 
needed assistance in order to be able to find suitable 
employment that would require less sitting and standing, and 
would allow her the flexibility at work that would make the 
day less painful.  The veteran submitted a request for a 
hearing at that time, but later cancelled that hearing 
request.


Analysis

A person is entitled to vocational rehabilitation under 
Chapter 31 if that person is a veteran with a service- 
connected disability compensable at a rate of 20 percent or 
more, and that person is determined by the Secretary to be in 
need of rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102; 38 C.F.R. § 21.40.  An employment handicap 
is defined as an impairment of the veteran's ability to 
prepare for, obtain, or retain employment consistent with 
her/his abilities, aptitudes, and interests.  38 U.S.C.A. § 
3101; 38 C.F.R. § 21.51(b).  The term "impairment" is defined 
as a restriction on employability caused by disabilities, 
negative attitude towards the disabled, deficiencies in 
education and training, and other pertinent factors.  38 
C.F.R. § 21.51(c).  The law pertinently provides that an 
"employment handicap" does not exist when either the 
veteran's employability is not impaired, that is, when a 
veteran who is qualified for suitable employment does not 
obtain or maintain such employment for reasons within his/her 
control, or when the veteran has overcome the effects of 
impairment of unemployability through employment in an 
occupation consistent with his/her pattern of abilities, 
aptitudes, and interests, and is successfully maintaining 
such employment.  38 C.F.R. § 21.51(f)(2)(i) & (iii).

It appears from the record that the veteran's claim has been 
denied based on a finding that she has overcome the effects 
of impairment of unemployability through employment in an 
occupation consistent with her pattern of abilities, 
aptitudes, and interests, and is successfully maintaining 
such employment.  If such is true, than a veteran does not 
have an "employment handicap" under VA regulations at 38 
C.F.R. § 21.51(f)(2)(iii).

In this case, the veteran has an impairment to employment, 
and her service-connected condition significantly contributes 
to the impairment of her employment. This is not in dispute.  
Under VA regulations, however, when the veteran has overcome 
the effects of impairment of unemployability through 
employment in an occupation consistent with her pattern of 
abilities, aptitudes, and interests, and is successfully 
maintaining such employment, the VA must find that an 
"employment handicap," as VA defines such a handicap, does 
not exist.

The record shows that the veteran has been employed as an 
employment specialist with a city department of social 
services.  A VA vocational rehabilitation evaluation suggests 
that this occupation is consistent with her pattern of 
abilities, aptitudes and interests.  The Board acknowledges 
the veteran's assertions that having a master's degree may 
make the veteran more employable.  However, the Board does 
not find that the veteran has been unable to obtain an entry-
level job in her field with only an undergraduate degree.  
The record shows that the veteran has been able to maintain 
employment in her chosen field with her current level of 
education.  Therefore the Board must find that the veteran 
does not currently have an "employment handicap", such that 
she is entitled to vocational rehabilitation under Chapter 
31.  While it may be true that a master's degree would 
generate more income and provide greater job flexibility, the 
overall record does not suggest that a master's degree is 
needed to obtain an entry level position suitable for the 
veteran.

Furthermore, although the Chapter 31 provisions of suitable 
employment are subjective, the Board finds that these 
provisions do not require VA to provide unlimited training 
for the mere purpose of allowing the veteran to have more 
employment opportunities.  The veteran is currently employed 
in an entry level position in the field of her choice, and 
while her disability does have some impact on her employment, 
which is reflected in the level of disability evaluation the 
veteran currently receives, the evidence of record shows that 
the veteran has overcome the effects of impairment of 
unemployability through employment in an occupation 
consistent with her pattern of abilities, aptitudes, and 
interests, and therefore does not have an "employment 
handicap", such that she is entitled to vocational 
rehabilitation training.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code, is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



